DETAILED ACTION
This Office action is in response to the Application filed on December 3, 2019, which claims priority to European Patent Application No. 18210708.6, filed on December 6, 2018. An action on the merits follows. Claims 1-20 are pending on the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Ln. 16-18, recites the limitation “comparing the pixel angle to a minimum angle calculated in dependence on the field of view of the image capture device located at the respective initial aerial observation position”. However, there is no mention of any use, or results, further recited in claim 1, based on the claimed “comparing”, in order “to identify a subset of pixels located within the field of view of the image capture device located at the respective initial aerial observation position”, which renders the claim indefinite. 
Regarding above claimed comparison “to identify a subset of pixels located within the field of view of the image capture device located at the respective initial aerial observation position”, Par. [0016] of the instant application indicates that “Identifying a set of pixels may comprise calculating a pixel angle from each pixel in the plurality of pixels to the respective initial aerial observation position, and comparing the pixel angle to a minimum angle calculated in dependence on the field of view of the image capture device located at the respective initial aerial observation position. As such, in order to identify the pixels that are within the field of view, the angle from each pixel to the initial aerial observation position relative to the ground is calculated. The field of view of the image capture device at the respective initial aerial observation position will form an angle with the ground that will correspond to the minimum angle that the calculated pixel angle can be and still be within the field of view. If the pixel angle is less than this minimum angle, it is not within the field of view and will be disregarded from any further processing in relation to that respective initial aerial observation point”. 
Therefore, based on above, for examination purposes examiner has interpreted the claimed “comparing the pixel angle to a minimum angle calculated in dependence on the field of view of the image capture device located at the respective initial aerial observation position” as “comparing the pixel angle to a minimum angle calculated in dependence on the field of view of the image capture device located at the respective initial aerial observation position, wherein if the pixel angle is less than the minimum angle, it is not within the field of view in relation to the respective initial aerial observation position and will not be identified as part of the subset of pixels”.
Claim 1, Ln. 23-24, recites the limitation “generating a set of optimised aerial observation positions in dependence on said calculation”. However, examiner cannot clearly ascertain if the claimed “said calculation”, corresponds to the claimed “calculating a pixel angle from each pixel in the plurality of pixels to the respective initial aerial observation position”, in Ln. 14-15, “calculating, for each pixel in the plurality of pixels, a number of initial aerial observation positions”, in Ln. 19-20, or both, which renders the claim indefinite. 
Claims 2-11 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 12, Ln. 17-19, recites the limitation “comparing the pixel angle to a minimum angle calculated in dependence on the field of view of the image capture device located at the respective initial aerial observation position”. However, there is no comparing”, in order “to identify a subset of pixels located within the field of view of the image capture device located at the respective initial aerial observation position”, which renders the claim indefinite. 
Regarding above claimed comparison “to identify a subset of pixels located within the field of view of the image capture device located at the respective initial aerial observation position”, Par. [0016] of the instant application indicates that “Identifying a set of pixels may comprise calculating a pixel angle from each pixel in the plurality of pixels to the respective initial aerial observation position, and comparing the pixel angle to a minimum angle calculated in dependence on the field of view of the image capture device located at the respective initial aerial observation position. As such, in order to identify the pixels that are within the field of view, the angle from each pixel to the initial aerial observation position relative to the ground is calculated. The field of view of the image capture device at the respective initial aerial observation position will form an angle with the ground that will correspond to the minimum angle that the calculated pixel angle can be and still be within the field of view. If the pixel angle is less than this minimum angle, it is not within the field of view and will be disregarded from any further processing in relation to that respective initial aerial observation point”. 
Therefore, based on above, for examination purposes examiner has interpreted the claimed “comparing the pixel angle to a minimum angle calculated in dependence on the field of view of the image capture device located at the respective initial aerial observation position” as “comparing the pixel angle to a minimum angle calculated in dependence on the field of view of the image capture device located at the respective initial aerial observation position, wherein if the pixel angle is less than the minimum angle, it is not within the field of view in relation to the respective initial aerial observation position and will not be identified as part of the subset of pixels”.
Claim 12, Ln. 24-25, recites the limitation “generating a set of optimised aerial observation positions in dependence on said calculation”. However, examiner cannot clearly ascertain if the claimed “said calculation”, corresponds to the claimed “calculating a pixel angle from each pixel in the plurality of pixels to the respective initial aerial observation position”, in Ln. 15-16, “calculating, for each pixel in the plurality of pixels, a number of initial aerial observation positions”, in Ln. 20-21, or both, which renders the claim indefinite. 
Claim 13, Ln. 20-22, recites the limitation “comparing the pixel angle to a minimum angle calculated in dependence on the field of view of the image capture device located at the respective initial aerial observation position”. However, there is no mention of any use, or results, further recited in claim 13, based on the claimed “comparing”, in order “to identify a subset of pixels located within the field of view of the image capture device located at the respective initial aerial observation position”, which renders the claim indefinite. 
Regarding above claimed comparison “to identify a subset of pixels located within the field of view of the image capture device located at the respective initial aerial observation position”, Par. [0016] of the instant application indicates that “Identifying a set of pixels may comprise calculating a pixel angle from each pixel in the plurality of pixels to the respective initial aerial observation position, and comparing the pixel angle to a minimum angle calculated in dependence on the field of view of the image capture device located at the respective initial aerial observation position. As such, in order to identify the pixels that are within the field of view, the angle from each pixel to the initial aerial observation position relative to the ground is calculated. The field of view of the image capture device at the respective initial aerial observation position will form an angle with the ground that will correspond to the minimum angle that the calculated pixel angle can be and still be within the field of view. If the pixel angle is less than this minimum angle, it is not within the field of view and will be disregarded from any further processing in relation to that respective initial aerial observation point”. 
Therefore, based on above, for examination purposes examiner has interpreted the claimed “comparing the pixel angle to a minimum angle calculated in dependence on the field of view of the image capture device located at the respective initial aerial observation position” as “comparing the pixel angle to a minimum angle calculated in dependence on the field of view of the image capture device located at the respective initial aerial observation position, wherein if the pixel angle is less than the minimum angle, it is not within the field of view in relation to the respective initial aerial observation position and will not be identified as part of the subset of pixels”.
Claim 13, Ln. 27-28, recites the limitation “generating a set of optimised aerial observation positions in dependence on said calculation”. However, examiner cannot clearly ascertain if the claimed “said calculation”, corresponds to the claimed “calculating a pixel angle from each pixel in the plurality of pixels to the respective initial aerial observation position”, in Ln. 17-18, “calculating, for each pixel in the plurality of pixels, a number of initial aerial observation positions”, in Ln. 22-23, or both, which renders the claim indefinite. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim 13 is held to claim a signal per se, and is therefore rejected as ineligible subject matter under 35 U.S.C. § 101. The rationale for this finding is explained below: 
The broadest reasonable interpretation of the claim covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media (CRM). The specification is either silent or open-ended thus not limiting CRM to just non-transitory media. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim. See guidelines for Subject Matter Eligibility of Computer readable Media, 1351 OG 212, Feb. 23, 2010.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.